Bell, J.
The exception to the indictment was properly sustained by the court below. The indictment did not charge that the goods were taken with the intent to deprive the owner of the value of the same, and to appropriate them to the use of the person taking them.
The intent to deprive the owner of the goods taken of the value of them, and to appropriate "them to. the use or benefit of the person who takes them, is an essential ingredient in the crime of theft, and ought to be charged in the indictment.
The judgment of the court below is affirmed.
Judgment affirmed.